DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (hereinafter Chitalia) (US 2022/0124013 A1) in view of Piercey et al. (hereinafter Piercey) (US 2020/0401452 A1).

As to claim 1, Chitalia teaches a computer-implemented method for managing a plurality of resources in a container orchestration system (orchestration engine 130 and container such as a Kubernetes container), the method being executed by one or more processors and comprising (Abstract; [0005]; [0069]): 
executing, by a policy controller (policy controller 201), a policy custom resource, the policy custom resource defining a policy that is to be applied to one or more target resources within a cluster of a cloud computing platform (plurality of different cloud-based compute clusters, each comprising a set of compute nodes), the policy custom resource comprising a policy target defining one or more parameters for identifying a resource as a target resource, a policy condition defining one or more conditions (usage metrics 532 may include metrics for resources consumed, etc.) of a target resource that are to be evaluated, and a policy action defining one or more actions (ameliorative action such as actions to modify the operation, action that report status or to trigger/alarm, and/or actions to restrict use) that are to be executed in response to the one or more conditions evaluating to true (Abstract; [0232]; [0239]-[0240]; ([0053]; [0007]; [0160])); 
receiving, by the policy controller, a set of target resources based on the policy target of the policy custom resource (Abstract; [0285]); 
evaluating, by the policy controller and for each target resource in the set of target resources, the policy condition (Abstract); and 
in response to the policy condition returning as true for a target resource, executing the policy action for the target resource (upon evaluating the profile for the element, the policy agent may report a profile status to policy controller and/or take ameliorative action) ([0007]).
Chitalia mentions that the user can configure rulesets for its policies ([0006], etc.).  One of ordinary skill in the art would understand that this relates to customizing.  Nonetheless, Piercey teaches adding customized resource definitions into a Kubernetes environment in order to modify network routing decisions, selection of compute and/or storage device class, and physical location placement of containers and/or storage workloads across the distributed computing environment of system 100, which includes data centers 112, 120. The customized resource definitions may be associated with data centers 112, 120 and/or associated compute and storage resources. In other examples, an extension to the Kubernetes scheduler may be implemented to modify its bin packing algorithm to provide such functionality (Abstract; [0043]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to combine the teachings of Chitalia and Piercey to obtain the broadest reasonable interpretation of the claim.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to improve resource allocation and management of resources based on user preferences. 

As to claim 2, Chitalia teaches wherein the policy custom resource and the set of target resources are each received through an application programming interface (API) (API 131, API 133, etc.) of the container orchestration system ([0041]; [0044]; [0249]).

As to claim 3, Chitalia teaches wherein the policy action of the policy custom resource comprises one or more of a modify action (actions to modify the operation), a notification action (report status or to trigger/alarm), and a delete action (restricting use, etc.) ([0053]; [0007]; [0160]).

As to claim 4, Chitalia teaches wherein a resource of the cluster is included in the set of target resources in response to one or more of a type and a label associated with the resource being defined in the policy target ([0009]; [0087]; [0096]; Fig. 5A).

As to claim 5, Chitalia ([0072]; [0166]; [0245]) in view of Piercey ([0037]) teaches wherein the policy condition of the policy custom resource comprises a call to one or more functions (function calls) executed by the policy controller and a binary expression tree.

As to claim 6, Chitalia teaches further comprising executing at least a portion of the policy custom resource for testing in response to the policy custom resource comprising an annotation (in user interface) representative of test execution ([0258]; Fig. 7B).

As to claim 7, Chitalia teaches wherein the set of target resources comprises a set of identifiers, each identifier uniquely identifying a respective resource within the cluster ([0285]; [0294]).  In addition, it is well known in the art of managing computing resources that resources have identifiers so that they can be identified.  And one of ordinary skill in the art before the effective date of the application would know that Chitalia’s evaluation of the performance and usage metrics of the resources and clusters would involve identifying the resources so that they can be evaluated.

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199